Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-5 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tracy (1990 Crop Science 30:1041-1045).
The claims are drawn to a method of hybrid seed production for field corn comprising planting floret development variant donors as females in a hybrid production field, harvesting ears from the females and obtaining hybrid field corn seed wherein said floret development 
Tracy teaches the crossing of two different modified inbreds of country gentlemen sweetcorn as female parents for hybrid seed production wherein the line is a floret development variant donor wherein seed yield was increased as was seed size uniformity and the production of small to medium flat seeds (see materials and methods, Table 4, for example) wherein these seed properties inherently result in the properties listed above regarding drying time, seed removal, processing ease which would inherently decrease seed removal equipment wear and tear and reduce the need for seed size sorting.  It is noted that the breeding method steps as currently claimed are anticipated by Tracy.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tracy (1990 Crop Science 30:1041-1045) in view of Feng et al (2014 Pest Manag Sci 70:212-218, first published online May 24, 2013).
The claims are drawn to a method of hybrid seed production for field corn comprising planting floret development variant donors as females in a hybrid production field, harvesting ears from the females and obtaining hybrid field corn seed wherein said floret development variant donors are inbreds or modified inbreds wherein said floret development donors are detasseled prior to anthesis or wherein said floret development donors are male-sterile.
Tracy teaches the crossing of two different modified inbreds of country gentlemen sweetcorn as female parents for hybrid seed production wherein the line is a floret development variant donor wherein seed yield was increased as was seed size uniformity and the production of small to medium flat seeds (see materials and methods, Table 4, for example) as well as that standard cultural practices were followed (see page 1042, first column, 3rd paragraph).
Feng et al teaches that as of March 2013 it was standard practice when producing hybrid seed to either detassel the female prior to anthesis or use male-sterile female lines (see 3rd paragraph of introduction).
Given the state of the art and the disclosures by Tracy and Feng et al, it would have been obvious for one of ordinary skill in the art to use either male-sterile female lines or detassel the female lines in the production of hybrid seed, and one of ordinary skill in the art would have been motivated to do so by the statement that standard cultural practices were followed.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663